J-S69023-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DANIEL GLEED                             :
                                          :
                    Appellant             :   No. 646 MDA 2018

              Appeal from the Order Entered March 19, 2018
   In the Court of Common Pleas of Lebanon County Criminal Division at
                     No(s): CP-38-CR-0002000-2006


BEFORE: BENDER, P.J.E., LAZARUS, J., and MURRAY, J.

JUDGMENT ORDER BY LAZARUS, J.:                    FILED JANUARY 14, 2019

      Daniel Gleed appeals, pro se, from the order, entered in the Court of

Common Pleas of Lebanon County, denying, in part, his first petition under

the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. § 9541-9546.         We

affirm.

      Gleed was charged with rape of a child, aggravated indecent assault of

a child, statutory sexual assault, indecent assault, endangering the welfare of

children, and corruption of minors. The victim was nine years old at the time

of the offenses, which occurred during the spring and summer of 2006.

Pursuant to a negotiated plea, the Commonwealth nol prossed the rape charge

and Gleed entered a guilty plea to the remaining charges. On June 29, 2007,

the court sentenced Gleed to an aggregate term of imprisonment of 6 to 17

years. Gleed did not file a direct appeal. On September 8, 2017, Gleed filed
J-S69023-18



a pro se PCRA petition.        Counsel was appointed and, following a Grazier1

hearing, Gleed proceeded pro se. The PCRA court denied relief, in part, on

March 16, 2018.       Gleed filed a notice of appeal on April 9, 2018, and an

appellate brief on August 22, 2018. Gleed completed his sentence at SCI-

Forest on August 25, 2018.

       Because Gleed is no longer incarcerated or on probation or parole, he is

ineligible for collateral relief. See 42 Pa.C.S.A. § 9543(a)(1)(i). “Eligibility

for relief under the PCRA is dependent upon the petitioner currently serving a

sentence     of   imprisonment,        probation,   or   parole   for   the   crime.”

Commonwealth v. Turner, 80 A.3d 754, 761-62 (Pa. 2013).                          See

Commonwealth v. Alhborn, 699 A.2d 718, 720 (Pa. 1997) (denial of relief

for petitioner who has finished serving sentence is required by plain language

of statute); see also Commonwealth v. Plunkett, 151 A.3d 1108 (Pa.

Super. 2016) (statutory requirement that petitioner for PCRA relief be

currently serving sentence is applicable where PCRA court’s order was issued

while petitioner was still serving required sentence, but sentence terminated

prior to resolution of his appeal; denial of relief to petitioner who was no longer

serving sentence, even when PCRA process had begun in timely manner, was

not constitutionally infirm).



____________________________________________


1   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).




                                           -2-
J-S69023-18



       Order affirmed.2



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/14/2019




____________________________________________


2 We are cognizant of the fact that Gleed was still serving his sentence when
the PCRA court denied his petition on other grounds. However, it is well
settled that “we may affirm a PCRA court’s decision on any grounds if the
record supports it.” Commonwealth v. Benner, 147 A.3d 915, 919 (Pa.
Super. 2016) (quotation omitted).




                                           -3-